Citation Nr: 0200172	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  95-05 828 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post concussion 
syndrome with residual headaches and nerve damage to the left 
arm as secondary to cervical spine injury. 

2.  Entitlement to service connection for left shoulder 
numbness and pain.  

3.  Entitlement to a compensable evaluation for a residual of 
a fracture of the left thumb.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1977 to November 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In a statement received in December 1994, the veteran 
withdrew an appeal then pending for an increased evaluation 
for lumbosacral strain.  That issue, therefore, is not now 
before the Board.  

The Board also observes that, in December 2001, the veteran 
was scheduled for a videoconference hearing before a member 
of the Board, as he requested.  However, he did not report 
for that hearing.  The Board, therefore, has fulfilled its 
duties with respect to the hearing request.   

The Board also observes that the issues involved in the 
current appeal, which arise from a June 1993 claim for 
benefits, have been variously identified during the claim and 
appeal process.  The Board has identified the issues as they 
were most recently listed on a VA Form 646 filed by the 
veteran's representative in October 2001.


REMAND

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In September 1993, in the course of this appeal, the veteran 
submitted a VA Form 21-4142 authorizing the VA to obtain 
treatment records from a private physician, Dr. B.  The 
claims file does not reflect that the RO attempted to secure 
the identified records or inform the veteran of any inability 
to obtain those records.  Those records, if available, should 
be obtained. 

In addition, in a VA Form 9 received in March 1995, the 
veteran indicated that a headache disorder was diagnosed by 
"Mommouth Medical Center" and by VA doctors.  In June 2001, 
he indicated that he has received treatment through VAMC 
Birmingham.  However, the claims file does not reflect an 
attempt by the RO to request records of treatment from either 
facility.  Pertinent VA records, as well as other records of 
treatment identified as pertinent by the veteran, should be 
obtained and made part of the claims file.  

Finally, the veteran has not been afforded an examination 
with respect to his claim for an increased evaluation for 
residuals of a left thumb fracture.  In November 1995, the 
veteran was scheduled for a number of examinations for which 
he failed to appear.  The examinations requested by the RO 
appear to include the service-connected left thumb 
disability; however, it is not clear whether the examinations 
scheduled included one for the service-connected left thumb 
disability.  The veteran, therefore, should be afforded an 
examination as part of the development of his claim for an 
increased evaluation for residuals of a left thumb fracture.  

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should secure (1) all records of 
treatment through VAMC Birmingham, (2) 
records of treatment provided by 
"Mommouth Medical Center," identified 
by the veteran in a VA Form 9 received in 
March 1995, and (3) the treatment records 
of Dr. B., identified in the September 
1993 release contained in the claims 
file.  

3.  The RO should schedule the veteran 
for an examination to ascertain the 
extent of any impairment attributable to 
the residuals of a fracture of the left 
thumb.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




